DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Response to Amendment
This action is in response to the communications and remarks filed on 07/26/2021. Claims 1-20 have been canceled. Claims 21-40 have been newly added. Claims 21-40 have been examined and are pending.
Response to Arguments

Applicant's Amendments necessitated a new ground of rejection; accordingly, Applicant's arguments with respect to new claims 21-40 (Berger et al., hereinafter (“Berger”) US PG Publication (US 20090322510 A1), Chillappa et al, hereinafter (“Chillappa”), US Patent (9,384,654 B1), in view of Ghai et al., hereinafter (“Ghai”), US PG Publication (2008/0209505 A1)) have been considered but are moot in view of the new ground of rejections of Brackmann et al, hereinafter (“Brackmann”), US PG Publication (2010/0265068 A1), applied below.	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 21 and 37, the phrase “can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d).
Claims 22-28 and 38-40 are rejected under 35 USC 112 2nd for their dependency upon claims 21 and 37.
	
Claim Objections
Claim 38 is objected to because of the following informalities:  
Claim 38: line 2 shows: “... secure structures adapted for placement...;” removal of intentional use language. Recommend active voice. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brackmann et al, hereinafter (“Brackmann”), US PG Publication (2010/0265068 A1).
Regarding new claims 21, 29, and 37, Brackmann teaches networked secure container that physically secures a regulated item that is subject to a respective set of regulations by each of a set of regulatory jurisdictions, comprising; and a method for secure container networking, comprising; and a method for providing a networked secure 
a software-controlled physical lock that enables and disables access to the regulated item when inside a physically secure structure of the networked secure container; [Brackmann, ¶¶0010 and 0054: present invention is directed to a system and method for maintenance, verification and certification of the chain of evidence of forensic items is maintained; evidence items (regulated item) are loaded into, or RF tagged for electronic association with, one or more secure smart mobile container (SMC) 12 container(s) (physically secure structure)(having an embedded electronic security system providing RF position location and tracking (a software-controlled), RF contents inventory, self-monitoring and/or pollable condition sensors and auditable electronic locks, to provide a secure, verifiable chain of custody of and access to forensic evidence from crime scene to courtroom, and through all intervening stages of access by authorized personnel, including law enforcement, evidence techs, experts, defense counsel, prosecutors, trial and appellate judges and jury. ¶0011: evidence item can be directly tagged or the evidence item can be placed in an evidence item bag or other sub container and loaded into/unloaded from the SMC, and tracked during existence inventory within the SMC. An RFID tag reader, preferably HF reader 26 and RF reader 28, within the SMC reads the tags associated which each evidence item during unload, during load and while in inventory via an encrypted RF tag communication. ¶¶0057-0058: A body 36 of SMC secure container 120 that include: a preferred electronic lock system 54; which is a Nexgen hardened stainless steel. The tracking electronics package 20 (See FIGS. 1 and 5) employs quad band RF GPS using GPRS/CDMA/SMS for communication by a Virtual Private Network over cellular telephone network towers (e.g., GSMIGPRS/GDGE), and an optional Global Satellite Communication unit. The tracking and sensor monitoring is done with a GIS Internet Software System.]
a set of sensors that obtain a set of measurements pertaining to the regulations including a current location of the regulated item; [Brackmann, ¶¶0009 and 0064: When GPS is not available, the RSSI information can be used to determine the distance from a cell tower to the SMC (a set of measurements pertaining to the regulations). ¶0010: The evidence items/objects (the regulated item) are loaded into, or RF tagged for electronic association with, one or more SMC container(s) having an embedded electronic security system providing RF position location and tracking, RF contents inventory, self-monitoring and/or pollable (the ¶0079: the monitoring inspector can poll the SMC to determine the current status and the history of the SMC condition and location (a current location)]
an embedded computing system that downloads a security policy derived from the regulations that specifies for each regulatory jurisdiction a set of conditions under which the regulated item can be accessed while in the physically secure structure [Brackmann, ¶0010: present invention is directed to a system and method for maintenance, verification and certification of the chain of evidence of forensic items is maintained; evidence items are loaded into, or RF tagged for electronic association with, one or more SMC container(s) having an embedded electronic security system  providing RF position location and tracking, RF contents inventory, self-monitoring and/or pollable condition sensors and auditable electronic locks. In addition, both the locks and communication modules are programmable, and provide extensive, and selectably pollable and downloadable event, access and transport history and audit trails. ¶0077: The sensors can be preset to sample parameters every one to two seconds up to once every several hours, and transmit updated and normal data in periodicity ranging from every 1-5 minutes or so to once per day, or only as changes or events occur. The periodicity and range of transmission may be adjusted to accommodate particular goods or conditions. Where there is no change, or the changes are within a predetermined acceptable range, the sensor can go into a sleep mode until the next programmed reading and transmission. In addition, the sensors can be polled and respond back with a reading upon request from the relay or RF/GPS or GSM unit to report.] and that enforces the conditions by enabling and disabling access to the regulated item using the software-controlled physical lock in response to the measurements as the networked secure container moves among the regulatory jurisdictions. [Brackmann, ¶0019: Once the SMC is closed and locked, the embedded tracking system is initialized. The electronic lock captures the dates and times of opening and closing, and permits those actions only by means of authorized keys. The audit trail also logs attempts to open by unauthorized keys, and can send alert messages in case of detection of anomalous events. Each SMC includes an electronics package that has various condition sensors and an RF transceiver that radios out to the virtual private network via cell towers its location, time and internal state. ¶0020: the trackable location and call-home functionalities, the lock auditing and condition sensors of the embedded electronics package in the SMC comprise a multilayered intelligence system; monitoring, tracking and mitigation of condition, location and anomalous events, as well as a verifiable audit trail of all evidence handling events, result is total veracity of the evidence handling chain of custody from scene to courtroom. ¶0115: Specifically, the tracking application can receive identification of various locations or points: location of a crime lab, the location of police station and other locations within the chain of custody of the containers and evidence.]

Regarding new claims 22, 30, and 39, Brackmann teaches claim 21 as described above.
Brackmann teaches wherein the embedded computing system uploads a security report derived from the measurements to a secure container manager when the networked secure container moves from a first to a second of the regulatory jurisdictions. [Brackmann, ¶0038: The tracker can poll where the container is, and the location provided by the container's GPS/GSM/GPRS/RSSI unit will be displayed on a map... Within the present system, the tracking personnel can be notified and check when anomalous events occur and can have a complete, verifiable evidence integrity and chain of custody report (a security report) for each SMC... before loading to the courtroom, and with confidence in the security of the SMC and contained evidence along the route, including in the transport vehicle from its crime site origination to destination unload or storage. ¶0075: downloading of data, uploading of upgrades, and the like. ¶¶0089 and 0114-0115: central server of the Evidence Integrity System (EIS) includes tracking software application (a secure container manager); ¶0115: Specifically, the tracking application can receive identification of various locations or points: location of a crime lab (a first of the regulatory jurisdictions), the location of police station and other locations (a second of the regulatory jurisdictions) within the chain of custody of the containers and evidence. ¶0105: The system clearly provides the ultimate in security, integrity and tracking along with a verifiable audit trail. It also can provide a detailed load/unload inventory via evidence-item-specific RFID/MSC tags.]

Regarding new claims 23, 31, and 40, Brackmann teaches claim 22 as described above.
Brackmann teaches wherein the security report includes a set of parameters derived from the measurements describing an access to the regulated item such that the secure container manager provides a software interface that enables an authoritative entity for the regulated item to access the parameters of the security report via a public network. [Brackmann, ¶¶038, 0041, 0070 and 0085: Each law enforcement person or other authorized tracker can access data on individual ones of the SMCs, totes and evidence items or groups of any of them. The tracker can poll where the container is, and the location provided by the container's GPS/GSM/GPRS/RSSI unit will be displayed on a map. The computer-based SMC evidence integrity system permits complete management of the SMC and evidence security during transport, storage, and delivery to the Court, as a business, including communication via the Internet of SMC/evidence status and event reports, orders, billing, e-mail communications, and the like. The locks and keys are uniquely identified, mating and programmable; where configuring the key to authorize its use to open one or more boxes, to select the time, and by integration with the RF transmitter, controller and GPS module in the box, the location at which the box can be opened or/and locked. The software system permits user to program appropriate key for electronically locking/unlocking to authorized individuals based on the detailed reports that have been audited, which are communicated over the Internet/VPNs]

Regarding new claims 24 and 32, Brackmann teaches claim 23 as described above.
Brackmann teaches wherein the parameters identify who made the access to the regulated item. [Brackmann, ¶¶0064 and 0066: The active RFID tags employ an RF transmitter connected to evidence object 34 where events are logged into memory of electronics package 20 showing up when audited. Preferred embodiments each SMC loads with 4-8 evidence totes where each tote loads/unloads into memory a complete evidence item collection log. When paired with the inventory log, a complete picture of the who, when, where and what is recorded and relayed via the RF virtual private network in essentially real time to the appropriate personnel in the criminal justice system.]

Regarding new claim 25 and 33, Brackmann teaches claim 23 as described above.
Brackmann teaches wherein the parameters identify where the access to the regulated item was made. [See Brackmann, ¶¶0064 and 0066: The active RFID tags employ an RF transmitter connected to evidence object 34 where events are logged into memory of electronics package 20 showing up when audited. Preferred embodiments each SMC loads with 4-8 evidence totes where each tote loads/unloads into memory a complete evidence item collection log. When paired with the inventory log, a complete picture of the who, when, where and what is recorded and relayed via the RF virtual private network in essentially real time to the appropriate personnel in the criminal justice system.]

Regarding new claims 26 and 34, Brackmann teaches claim 23 as described above.
Brackmann teaches wherein the parameters identify when the access to the regulated item was made. [See Brackmann, ¶¶0064 and 0066: The active RFID tags employ an RF transmitter connected to evidence object 34 where events are logged into memory of electronics package 20 showing up when audited. Preferred embodiments each SMC loads with 4-8 evidence totes where each tote loads/unloads into memory a complete evidence item collection log. When paired with the inventory log, a complete picture of the who, when, where and what is recorded and relayed via the RF virtual private network in essentially real time to the appropriate personnel in the criminal justice system.]
Regarding new claims 27 and 35, Brackmann teaches claim 23 as described above.
Brackmann teaches wherein the parameters include a set of tracking data for the regulated item. [See Brackmann, ¶¶0064 and 0066: The active RFID tags employ an RF transmitter connected to evidence object 34 where events are logged into memory of electronics package 20 showing up when audited. Preferred embodiments each SMC loads with 4-8 evidence totes where each tote loads/unloads into memory a complete evidence item collection log. When paired with the inventory log, a complete picture of the who, when, where and what is recorded and relayed via the RF virtual private network in essentially real time to the appropriate personnel in the criminal justice system.]

Regarding new claims 28 and 36, Brackmann teaches claim 23 as described above.
Brackmann teaches wherein the parameters include a current location of the regulated item and an indication of whether or not the regulated item is currently accessible via the software-controlled physical lock. [See Brackmann, ¶0079: current status and the history of the SMC condition and location. ¶0090: The SMC is locked so that the evidence bags are locked. Thus only the authorized and tagged evidence bags can be taken out of the SMC, and only at the crime scene, and the SMC will record the opening location, time and authorized key doing so, and the RF reader will record the removal and replacement of the evidence bags back into the SMC. In reverse, the SMC will be locked the location, time and authorized key recorded, and the trip back track will be available in both real time and in an auditable report. ¶0115: Specifically, the tracking application can receive identification of various locations or points: location of a crime lab, the location of police station and other locations within the chain of custody of the containers and evidence.]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Brackmann et al, hereinafter (“Brackmann”), US PG Publication (2010/0265068 A1), in view of Nagel et al, hereinafter (“Nagel”), US PG Publication (2009/0174989 A1).
 Regarding new claim 38, Brackman teaches claim 37 as described above.
While Brackman teaches a physically secure structure [See Brackmann, ¶¶0010 and 0054: one or more secure smart mobile container (SMC) 12 container(s)]; however, Brackmann fails to explicitly teach but Nagel teaches further comprising integrating the physically secure structure into an arrangement of similar physically secure structures adapted for placement inside a cargo area of a vehicle. [Nagel, ¶0041: Types of use and how invention can be used for trucking, railroad, and aircraft (a vehicle) applications. ¶0047 and 0058: DoD-specified chemical and biological (CB) sensing and alerting requirements. The next generation of ISO “Smart” intermodal shipping containers must be CB hardened (integrating the physically secure structure into an arrangement of similar physically secure structures adapted), which starts with CB detection, and RFID (Radio Frequency Identification Device) capable. ¶0060: The “Smart” container incorporating SPC's GlobalTrak™ system will allow for a single source logistical system capable of wireless encrypted data transmission to handheld as well as fixed data download stations; centralized data retrieval will be possible. (d) Commercial applications for this technology appear to be extensive and include commercial merchant shipping, dry and refrigerated cargos (a cargo area) (possibly using a foamed polymer shell). (e) The “Smart” container, particularly as it incorporates the GlobalTrak™ System as its core, will meet Department of Homeland Security directives regarding container security.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a system for maintaining security of evidence throughout chain of custody of Brackmann before him or her by including the teachings of a panel system and method with embedded electronics of Nagel. The motivation/suggestion would be obvious to try the “smart” intermodal shipping containers which are at three-stage development including three generations of containers that have evolved embedded electronics and other CB hardening functional requirements for DoD operations [Nagel, ¶0043-0045 and 0047-0048].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Correnti et al. (20190199756 A1) discloses a monitoring system for security network from hacker drones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Sakinah White Taylor/Examiner, Art Unit 2497